Third District Court of Appeal
                               State of Florida

                        Opinion filed March 30, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-606
                       Lower Tribunal No. 12-38811
                          ________________


                            Joseph T. Buset,
                                  Appellant,

                                     vs.

          HSBC Bank USA, National Association, etc.,
                                  Appellee.


     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Charles K. Johnson, Judge.

     Jacobs Legal, PLLC, and Bruce Jacobs, for appellant.

      Greenberg Traurig, P.A., and Kimberly S. Mello and Arda Goker
(Orlando), for appellee.


Before LOGUE, MILLER, and LOBREE, JJ.

     PER CURIAM.

     Affirmed. Bank of New York Mellon v. Simpson, 227 So. 3d 669, 670
(Fla. 3d DCA 2017) (“This Court has held to the principle that that Rule

1.540(b) does not have as its purpose or intent the reopening of lawsuits to

allow parties to state new claims or offer new evidence omitted by oversight

or inadvertence.”); see also JPMorgan Chase Bank, N.A. v. Llovet, 330 So.

3d 1006, 1010 (Fla. 3d DCA 2021); HSBC Bank USA, Nat’l Ass’n v. Buset,

241 So. 3d 882, 891 (Fla. 3d DCA 2018).




                                     2